        Case 4:18-cv-00073-BMM Document 47 Filed 09/18/20 Page 1 of 3



Shiloh S. Hernandez (MT Bar No. 9970)
Western Environmental Law Center
103 Reeder’s Alley
Helena, MT 59601
Phone (SH): (406) 204-4861
E-mail: hernandez@westernlaw.org

Kyle J. Tisdel (CO Bar No. 42098) (admitted pro hac vice)
Western Environmental Law Center
208 Paseo del Pueblo Sur, #602
Taos, New Mexico 87571
Phone: (575) 613-8050
E-mail: tisdel@westernlaw.org

Elizabeth B. Forsyth (CA Bar No. 288311) (admitted pro hac vice)
Earthjustice
800 Wilshire Blvd., Suite 1000
Los Angeles, CA 90017
Phone: (415) 217-2000
E-mail: eforsyth@earthjustice.org

Counsel for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WILDEARTH GUARDIANS, et al.,
                                                 CV-18-73-GF-BMM
              Plaintiffs,
                                              JOINT MOTION FOR A
       vs.                                    TEMPORARY STAY OF
                                           PROCEEDINGS RELATED TO
US BUREAU OF LAND                         PLAINTIFF’S MOTION FOR FEES
MANAGEMENT, et al.,                       UNDER THE EQUAL ACCESS TO
                                                  JUSTICE ACT
              Defendants.
        Case 4:18-cv-00073-BMM Document 47 Filed 09/18/20 Page 2 of 3



      Plaintiffs WildEarth Guardians, Montana Environmental Information

Center, David Katz, Bonnie Martinell, and Jack Martinell (collectively,

“Plaintiffs”) and Federal Defendants (collectively, “the Parties”) jointly request

that this Court stay proceedings related to Plaintiffs’ motion for attorneys’ fees to

allow the Parties to pursue good faith settlement negotiations.

      Pursuant to Local Rule 7.1(c)(1), counsel for the Parties have conferred and

are pursuing negotiations in an attempt to settle the issues of fees and costs. The

Parties jointly request that the Court stay proceedings on this motion for sixty (60)

days, up to and including November 17, 2020, to allow them to continue settlement

negotiations. If the Parties are unable to reach a settlement, they will inform the

Court and propose a briefing schedule for Plaintiffs to file an amended motion,

followed by Federal Defendants’ response, and Plaintiffs’ reply. Pursuant to Local

Rule 7.1(c)(3), a proposed order is included as Attachment 1 to this motion.

      Respectfully submitted this 18th day of September 2020,

                                 /s/ Shiloh Hernandez
                                 Shiloh Hernandez
                                 Western Environmental Law Center
                                 103 Reeder’s Alley
                                 Helena, Montana 59601
                                 (406) 204-4861
                                 hernandez@westernlaw.org

                                 Attorney for Plaintiffs

                                 /s/ Paul Turcke
                                 Paul A. Turcke, Trial Attorney
                                          2
Case 4:18-cv-00073-BMM Document 47 Filed 09/18/20 Page 3 of 3



                     Natural Resources Section
                     Environment and Natural Resources Division
                     United States Department of Justice
                     202-353-1389 (desk)
                     202-532-5994 (mobile)
                     paul.turcke@usdoj.gov

                     Attorney for Defendants




                             3
